FILED
                                                       United States Court of Appeals
                                                               Tenth Circuit

                                                              May 23, 2008
                  UNITED STATES COURT OF APPEALS
                                               Elisabeth A. Shumaker
                                                              Clerk of Court
                              TENTH CIRCUIT



RONALD J. WOPSOCK, LUKE J. DUNCAN,
CASSANDRA KOCHAMP,

            Plaintiffs - Appellants,
                                                         No. 06-4215
      v.                                                  (D. Utah)
MILLICENT MAXINE NATCHEES, in her                  (D.C. No. 04-CV-675-TS)
individual capacity and in her official capacity
as Chairperson of the Tribal Business
Committee of the Ute Indian Tribe of the
Uintah and Ouray Indian Reservation; T.
SMILEY ARROWCHIS, in his individual
capacity and in his official capacity as Vice-
Chairman of the Tribal Business Committee;
O. ROLAND MCCOOK, SR., RICHARD
JENKS, JR., in their individual and their
official capacities as Members of the Tribal
Business Committee; CARL J. ARTMAN, in
his official capacity as Assistant Secretary-
Indian Affairs, United States Department of the
Interior; DIANE PELTIER, in her individual
capacity and official capacity as the
Superintendent, Uintah and Ouray Agency,
Bureau of Indian Affairs; JOHN P. JURRIUS,
in his individual capacity; DIRK
KEMPTHORNE, Secretary of the Interior;
SUSAN HAMMER, in her individual capacity;
ALLEN ANSPACH, Regional Director,
Western Regional Office, Bureau of Indian
Affairs,

            Defendants - Appellees.
                            ORDER AND JUDGMENT *


Before MURPHY, HARTZ, and HOLMES, Circuit Judges.



I. Introduction

      This case centers on a dispute over the membership on the Business

Committee 1 of the Ute Indian Tribe of the Uintah and Ouray Reservation and the

financial management of the Tribe’s assets. Ronald Wopsock, Luke Duncan and

Cassandra Kochamp, 2 enrolled members of the Ute Indian Tribe, filed an eight-

count complaint in United States District Court for the District of Utah against

various private parties and tribal and federal officials. The plaintiffs allege two

ordinances passed by the Business Committee impermissibly amended the Tribe’s

constitution, giving rise to various federal claims. The first amended complaint

alleged, inter alia, violations of the Indian Reorganization Act (IRA) and

conspiracy to violate plaintiffs’ civil rights. The district court dismissed all

      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.

      1
          The Business Committee is the Tribe’s governing body.
      2
        Kochamp was substituted for plaintiff Mary Carol Jenkins several months
after the suit’s inception after Jenkins requested to withdraw. The court
accordingly dismissed all of Jenkins’ claims without prejudice. The claims
previously asserted by Jenkins were later reinstated on Kochamp’s behalf.

                                          -2-
claims and denied the plaintiffs’ motion to amend their complaint. Exercising

jurisdiction pursuant to 28 U.S.C. § 1291, this court AFFIRMS the judgment of

the district court. We hold the plaintiffs’ IRA claims are barred by sovereign

immunity and the plaintiffs failed to state a claim under the civil rights

conspiracy statutes. We further hold the district court did not abuse its discretion

in denying the motion to amend the complaint.



II. Background

      The Ute Tribe was organized under a constitution and bylaws adopted

pursuant to the IRA. The IRA, passed in 1934, gives Indian tribes the right to

organize pursuant to a constitution and bylaws that become effective when

ratified by the tribal members in an election authorized and called by the

Secretary of the Interior (Secretary) and subsequently approved by the Secretary.

25 U.S.C. § 476(a), (1)-(2). The Secretary is required to hold an election after

she receives a tribal request for an election to adopt, revoke or amend a

constitution or bylaws. Id. § 476(a)-(c)(1). The IRA was intended to limit the

control of the Bureau of Indian Affairs (BIA) over the federally recognized Indian

tribes, which at that time was nearly absolute. Morton v. Mancari, 417 U.S. 535,

542-43 (1974). It was designed “to strengthen tribal government while continuing

[an] active role for the BIA.” Id. at 543. In 1988, the IRA was amended to

require the Secretary to call a tribally requested election within a certain amount

                                         -3-
of time. 3 25 U.S.C. § 476(c)(1); S. Rep. 100-577, at 2 (1988), as reprinted in

1988 U.S.C.C.A.N. 3908, 3909. In addition, after the passage of the 1988

amendments, the Secretary is only permitted to disapprove of a duly passed tribal

constitution or amendment if it is found in violation of applicable law. 25 U.S.C.

§ 476(d)(1); S. Rep. 100-577, at 2 (1988), as reprinted in 1988 U.S.C.C.A.N.

3908, 3909.

      Wopsock and Duncan were members of the Business Committee when the

Tribe entered into a financial consulting agreement with defendant John Jurrius.

Wopsock and Duncan became dissatisfied with Jurrius’ management of the

Tribe’s assets. Wopsock and Duncan filed an action in United States District

Court for the District of Utah against the BIA, alleging violations of statutes

governing the management of tribal assets and a general breach of trust claim for

failure to intervene and investigate the management of the Tribe’s assets. 4




      3
        The 1988 amendments were passed in response to a case in which a tribe
alleged the Secretary had withheld authorization for a tribal election until the
tribe’s draft constitution had been modified as suggested by the BIA. S. Rep.
100-577, at 2 (1988), as reprinted in 1988 U.S.C.C.A.N. 3908, 3909.
      4
        The district court dismissed the suit for lack of subject matter jurisdiction,
concluding none of the statutes pleaded by plaintiffs provided a private right of
action against the United States and the plaintiffs’ claims were not ripe under the
Administrative Procedure Act (APA). The district court’s decision was affirmed
by this court in an unpublished opinion for failure to provide documents that
control the resolution of the issues on appeal in the appendix. Wopsock v.
Nordwall, 180 F. App’x 6, 9 (10th Cir. 2006) (unpublished).

                                          -4-
      Shortly after the initiation of the lawsuit, the Business Committee passed

two resolutions expelling Wopsock and Duncan from the Committee. The

Business Committee explained in the resolution effectuating the expulsions that

its actions were taken in response to the lawsuit filed by the plaintiffs. After

expelling Wopsock and Duncan, the Business Committee enacted Ordinance

03-002, which barred any member who had been expelled from the Business

Committee from running as a candidate for the Committee for a period of four

years. Later, in response to a petition to recall Business Committee Chairperson

Millicent Maxine Natchees, the Committee enacted Ordinance 03-004, which

imposed additional procedural requirements on recall petitions and effectively

quashed the attempt to recall Natchees.

      BIA Superintendent Chester Mills approved Ordinance 03-002 and

Ordinance 03-004 (Ordinances) shortly after their passage. The plaintiffs filed an

appeal of the approval with the Western Regional Director of the BIA, Wayne

Nordwall. Before Nordwall acted, Mills received a letter from Natchees

requesting he vacate his approval of the Ordinances because the Committee had

concluded BIA approval was not needed. Nordwall, after considering the letter,

agreed the Ordinances did not require BIA approval and Mills’ approval had no

effect on their validity. Furthermore, he noted that although the BIA had

previously approved election ordinances, it would no longer do so. Mills then




                                          -5-
informed the Business Committee that he was vacating his approval of the

Ordinances.

      Nordwall dismissed the plaintiffs’ appeals of Mills’ approval of the

Ordinances on the grounds that the Tribe had sole authority over the Ordinances

and Mills’ approval had no effect. The plaintiffs appealed that dismissal to the

Interior Board of Indian Appeals (IBIA). Before the IBIA reached a conclusion,

the plaintiffs filed the instant suit in United States District Court for the District

of Utah. 5 The suit named as defendants the members of the Business Committee

who participated in the expulsion, including Chairperson Natchees (tribal

defendants); Jurrius and Susan Hammer 6 (private defendants); and various

Department of Interior officials, including the Secretary, Mills and Nordwall

(federal defendants).

      The plaintiffs brought eight counts in their first amended complaint.

Counts 1 and 2 alleged the tribal defendants violated the IRA in passing the

Ordinances. 25 U.S.C. § 476. Counts 3 and 4 alleged Mills and Nordwall

violated the IRA by failing to disapprove the Ordinances. Count 5 alleged breach



      5
       After the district court entered judgment in this case, the Interior Board of
Indian Affairs (IBIA) dismissed the plaintiffs’ appeals. The IBIA concluded
Nordwall’s withdrawal of Bureau of Indian Affairs (BIA) approval of the
Ordinances rendered the appeal moot. Wopsock v. W. Reg’l Dir., 42 I.B.I.A. 117,
121 (2006) (Ordinance No. 03-002); Jenkins v. W. Reg’l Dir., 42 I.B.I.A. 106, 111
(2006) (Ordinance No. 03-004).
      6
          Hammer was Jurrius’ business associate.

                                           -6-
of fiduciary duty by the federal defendants for continuing to carry on government-

to-government relations with the Business Committee and a violation of the

Indian Civil Rights Act. Count 6 alleged a breach of fiduciary duty by Mills and

Nordwall for a conflict of interest. Count 7 alleged a Bivens action against Mills

and Nordwall. Count 8 alleged a violation of 42 U.S.C. § 1985(3), which

provides a cause of action against individuals who conspire to violate a person’s

civil rights, against Mills, Nordwall, Jurrius, Hammer and the tribal defendants.

The plaintiffs sought a variety of declaratory, monetary and injunctive relief.

      In the district court, the plaintiffs sought a temporary restraining order or a

preliminary injunction to prevent the tribal defendants from enforcing Ordinance

03-002 and to permit Wopsock and Duncan to run for Business Committee seats

in the upcoming election. The district court denied the request and the plaintiffs

appealed to this court. In an unpublished order, this court held that we lacked

jurisdiction over the appeal and transferred the appeal to the Federal Circuit

because 28 U.S.C. § 1295 provides the Federal Circuit with exclusive jurisdiction

over appeals where, as here, the district court’s jurisdiction was based in whole or

in part on the Little Tucker Act, 28 U.S.C. § 1346. Wopsock v. Natchees, No.

05-4033 (10th Cir. Mar. 25, 2005) (transfer order). The Federal Circuit denied

the plaintiffs’ motion for an injunction pending appeal. The tribal election was

held before the Federal Circuit ruled on the merits and the appeal was dismissed

as moot. Wopsock v. Natchees, 454 F.3d 1327, 1330 (Fed. Cir. 2006).

                                         -7-
      The defendants then filed motions to dismiss and a motion for summary

judgment in the district court. The day before the district court’s planned hearing

on the merits of the motions, and after the completion of briefing by all parties,

the plaintiffs filed a motion to amend their first amended complaint pursuant to

Federal Rule of Civil Procedure 15(a)(2). The proposed second amended

complaint would include allegations showing tribal remedies were exhausted,

allegations of class-based animus, a new cause of action under 42 U.S.C.

§ 1985(2) alleging conspiracy to retaliate against plaintiffs for filing a federal

lawsuit, and a new cause of action under 42 U.S.C. § 1986 for failing to exercise

authority to prevent a § 1985 conspiracy. At the motions hearing the district

court granted the defendants’ motions to dismiss and motion for summary

judgment, but delayed ruling on the motion to amend until after the issue had

been fully briefed. The defendants filed briefs in opposition to the motion to

amend. In their reply brief, the plaintiffs proposed a significantly modified

second amended complaint that responded to problems raised by the district court

at the hearing. The new complaint would, in addition to the changes in the

proposed second amended complaint, dismiss all tribal defendants and would not

plead a violation of § 1985(3).

      The district court entered a memorandum and order granting the

defendants’ motions to dismiss and motion for summary judgment and denying

the plaintiffs’ motion for leave to amend. The district court concluded that the

                                          -8-
case presented an intra-tribal dispute and, with the exception of Count 8, it did

not have subject matter jurisdiction over the claims. The district court also found

that plaintiffs did not allege class-based animus as required by § 1985(3) and

therefore dismissed Count 8 in its entirety. The court went on to note that Counts

1, 2, and 8 should be dismissed on the basis of tribal sovereign immunity. It also

determined the IRA is not triggered absent a tribal request. In dismissing the

motion to amend, the district court concluded it was untimely and appeared to be

an attempt to avoid the court’s prior rulings and arguments raised by the

defendants.

      The plaintiffs appealed the district court’s decision to the Federal Circuit.

The Federal Circuit examined its jurisdiction over the appeal. Wopsock, 454 F.3d

at 1331. In so doing, it noted that it has jurisdiction over appeals when the

district court’s jurisdiction is based, at least in part, on the Little Tucker Act. Id.

The Little Tucker Act, 28 U.S.C. § 1491, waives sovereign immunity for certain

actions for monetary relief against the United States, but does not itself create a

substantive right. Wopsock, 454 F.3d at 1331. Therefore, for the Little Tucker

Act to apply, and Federal Circuit jurisdiction to attach, a court must determine

whether the substantive law can be fairly interpreted as mandating compensation

by the Federal Government. Id.

      The Federal Circuit determined that none of the statutes pleaded by the

plaintiffs mandated compensation by the federal government for the claimed

                                           -9-
injuries. Wopsock, 454 F.3d at 1332-33. In particular, it held the IRA does not

grant the Secretary a comprehensive managerial role, but only requires her to call

and hold an election after receipt of a tribal request. Id. at 1332. Thus, the

Federal Circuit determined that no money-mandating statute was pleaded by the

plaintiffs and directed the appeal be transferred to this court. Id. at 1333-34.



III. Discussion

      The plaintiffs challenge the dismissal of Counts 1, 2, 3, 4 and 8. At oral

argument the plaintiffs’ counsel acknowledged they were not pursuing Counts 5

and 6 in this appeal. Counsel further conceded that Count 7, the Bivens claim,

was not viable in light of the Supreme Court’s recent decision in Wilkie v.

Robbins, 127 S. Ct. 2588 (2007). The plaintiffs also appeal the district court’s

denial of the motion to amend the complaint.

A.    Claims against the tribal defendants under the IRA (Counts 1 and 2)

      The tribal defendants claim Counts 1 and 2 must be dismissed for lack of

jurisdiction over the tribal defendants in their official capacity. “Due to their

sovereign status, suits against tribes or tribal officials in their official capacity are

barred in the absence of an unequivocally expressed waiver by the tribe or

abrogation by Congress.” Dry v. United States, 235 F.3d 1249, 1253 (10th Cir.

2000) (quotation omitted). Congressional waivers of tribal sovereign immunity

must be unequivocally expressed. Osage Tribal Council ex rel. Osage Tribe of

                                          -10-
Indians v. United States Dept. of Labor, 187 F.3d 1174, 1181 (10th Cir. 1999).

“We review de novo the legal question of when a party can assert sovereign

immunity.” Sac and Fox Nation v. Hanson, 47 F.3d 1061, 1063 (10th Cir. 1995).

      Here, the plaintiffs have not argued that the tribal defendants waived their

sovereign immunity. Neither do they point to language in the IRA abrogating a

tribe’s immunity from suit. The plaintiffs instead contend their suit is not barred

by tribal sovereign immunity because Counts 1 and 2 were brought against the

individual tribal officials and tribal officials are not protected by sovereign

immunity when acting outside the scope of the authority bestowed on them by the

tribe. See Tenneco Oil Co. v. Sac and Fox Tribe of Indians, 725 F.2d 572, 574

(10th Cir. 1984) (per curiam).

      This court, however, has held that where “the relief requested by

[i]ndividual [p]laintiffs, concerning rights to vote in future tribal elections and

hold tribal office, if granted, would run against the Tribe itself, the Tribe’s

sovereign immunity protects these defendants in their official capacities.”

Fletcher v. United States, 116 F.3d 1315, 1324 (10th Cir. 1997). In Fletcher, the

plaintiffs brought suit in federal district court alleging that restrictions on the

right to vote in tribal elections violated the Due Process Clause of the Fifth

Amendment and Title II of the Civil Rights Act of 1968. Id. at 1320. Although

the Tribe itself was not a named party to the suit, the plaintiffs did name various

tribal officials in their official capacities and sought declaratory relief. This court

                                          -11-
held that because the relief sought, if granted, would run against the Tribe itself,

the “[t]ribal [d]efendants were entitled to sovereign immunity as far as the official

capacity claims, unless there is an unequivocally expressed waiver either by the

Tribe or abrogation by Congress.” Id. at 1324.

      “Indian tribes are distinct, independent political communities, retaining

their original natural rights in matters of local self-government. Although no

longer possessed of the full attributes of sovereignty, they remain a separate

people, with the power of regulating their internal and social relations.” Santa

Clara Pueblo v. Martinez, 436 U.S. 49, 55 (1978) (quotations and citations

omitted). Here, despite naming the tribal defendants in their official capacity, the

plaintiffs ask for relief that would run against the Tribe itself. See Fletcher, 116

F.3d at 1324. They request a permanent injunction prohibiting the tribal

defendants from recognizing the results of the tribal election from which

Wopsock and Duncan were excluded and prohibiting future elections that would

take place under the ordinances. They also request an order directing the tribal

defendants to accept the recall petition of Natchees and prohibiting the tribal

defendants from relying on Ordinance 03-004. The relief sought by the plaintiffs

would, if granted, impact the right to hold tribal office and the governing of the

Tribe itself. Accordingly, the tribal defendants are entitled to sovereign immunity

for the claims against them in their official capacities and we affirm the dismissal

of Counts 1 and 2 for lack of jurisdiction.

                                         -12-
B.    Claims against the federal defendants under the IRA (Counts 3 and 4)

      “It is axiomatic that the United States may not be sued without its consent

and that the existence of consent is a prerequisite for jurisdiction.” Nero v.

Cherokee Nation of Okla., 892 F.2d 1457, 1463 (10th Cir. 1989) (quoting United

States v. Mitchell, 463 U.S. 206, 212 (1983)) (alterations omitted). Such consent

“cannot be implied but must be unequivocally expressed.” United States v.

Mitchell, 445 U.S. 535, 538 (1980) (quotation omitted). It is the terms of the

United States’ consent that define this court’s jurisdiction to entertain any suit.

Id. The federal defendants argue the district court’s dismissal of Counts 3 and 4,

brought against them in their official capacity, must be affirmed for lack of

jurisdiction because neither the IRA’s nor the Administrative Procedure Act’s

(APA) waivers of sovereign immunity apply here.

      Subsection (d) of the IRA places affirmative duties on the Secretary to

approve or disapprove tribal constitutions or amendments and contains a waiver

of sovereign immunity. 25 U.S.C. § 476(d). The federal defendants, however,

contend that this waiver is not triggered absent a tribal request for a Secretarial

election. Because a request did not occur here, the federal defendants argue, the

IRA’s waiver of sovereign immunity cannot apply.

      The IRA provides a mechanism for Indian tribes to adopt or revoke

constitutions, bylaws or amendments. 25 U.S.C. § 476(a)-(b). These provisions

are adopted by a tribe through a tribal election held under the auspices of

                                         -13-
subsection (a), which requires a special election authorized and called by the

Secretary. Subsection (c) provides the only requirements under which the

Secretary must call an election, thereby triggering subsection (a):

      (1) The Secretary shall call and hold an election as required by
      subsection (a) of this section—

      (A) within one hundred and eighty days after the receipt of a tribal request
      for an election to ratify a proposed constitution and bylaws, or to revoke
      such constitution and bylaws; or

      (B) within ninety days after receipt of a tribal request for election to ratify
      an amendment to the constitution and bylaws.


25 U.S.C. § 476(c)(1) (emphasis added). It is undisputed that the Ute Tribe did

not submit a tribal request that would meet the requirements of subsection (c) and

therefore the Secretary was not obligated to call a subsection (a) election.

      Subsection (d) requires the Secretary to approve or disapprove the

constitution, bylaws, or amendments adopted by a tribe under subsection (a). 25

U.S.C. § 476(d)(1) (“If an election called under subsection (a) of this section

results in the adoption by the tribe of the proposed constitution and bylaws or

amendments thereto, the Secretary shall approve the constitution and bylaws or

amendments thereto within forty-five days after the election. . . .”). The

provisions of subsection (d) placing an affirmative duty on the Secretary,

however, are only triggered after a tribal request and the holding of a Secretarial

election pursuant to § 476(a). See Shakopee Mdewakanton Sioux (Dakota)


                                         -14-
Community v. Babbitt, 906 F. Supp. 513, 522 (D. Minn. 1995) (“[T]he provisions

of § 476(d) do not apply until an election satisfies the conditions of

§ 476(a)(1).”). Because there was no tribal request or subsection (a) election held

here, the provisions of subsection (d) do not apply and the Secretary had no duty

to act. 7 See Wopsock, 454 F.3d at 1332 (“[T]he IRA does not grant the Secretary

a comprehensive managerial role; rather, it simply requires the Secretary to call

and hold an election after the receipt of a tribal request.” (quotations and

alteration omitted)). As a result, the waiver of sovereign immunity provided for

in the IRA to enforce the provisions of the act does not apply to the claims

presented here.

      This result is consistent with the purpose of the IRA. “The overriding

purpose of [the IRA] was to establish machinery whereby Indian tribes would be

able to assume a greater degree of self-government.” Mancari, 417 U.S. at 542.

In particular, in enacting the IRA “Congress was seeking to modify the

then-existing situation whereby the primarily non-Indian-staffed BIA had plenary

control, for all practical purposes, over the lives and destinies of the federally

recognized Indian tribes.” Id. The legislative history of 1988 amendments to the


      7
        This result comports with the available case law. The plaintiffs point to
only one case where a court proceeded to the merits of an IRA claim absent a
tribal request for a Secretarial election. Williamson-Edwards v. Babbitt, 1998
U.S. Dist. Lexis 9241 (W.D. Mich. 1998). That opinion, however, never
considered whether a tribal request was a necessary prerequisite to the IRA’s
applicability and we decline to follow its lead.

                                         -15-
Act further support the conclusion that the IRA was passed to further tribal

sovereignty and not to serve as a mechanism for BIA control over tribal affairs.

S. Rep. 100-577 (1988), at 2 (1988), as reprinted in 1988 U.S.C.C.A.N. 3908,

3909 (explaining the amendments limited the Secretary’s discretion in

disapproving tribally approved amendments). We therefore hold the IRA’s

waiver of sovereign immunity does not apply absent a tribal request for a

Secretarial election.

      Neither does the APA provide a waiver of sovereign immunity in this case.

The agency’s actions cannot meet the requirements for the APA’s definition of

“agency action unlawfully withheld.” 5 U.S.C. § 706(1). “[A] claim under

§ 706(1) can proceed only where a plaintiff asserts that an agency failed to take a

discrete agency action that it is required to take.” Norton v. S. Utah Wilderness

Alliance, 542 U.S. 55, 64 (2004). The IRA does not require the Secretary to act

absent a tribal request. As a result, the federal government has not consented to

this suit and we must dismiss Counts 3 and 4 for lack of jurisdiction.

C.    Claim against Mills, Nordwall, Jurrius, Hammer and the tribal defendants
      for conspiracy to violate the plaintiffs’ civil rights (Count 8)

      The plaintiffs’ eighth cause of action alleged a conspiracy to violate their

civil rights in violation of 42 U.S.C. § 1985(3). The district court dismissed the

claim because the Plaintiffs had failed to allege the defendants were motivated by

“some racial, or perhaps otherwise class-based, invidiously discriminatory


                                         -16-
animus.” Griffin v. Breckenridge, 403 U.S. 88, 102 (1971); see also Tilton v.

Richardson, 6 F.3d 683, 686 (10th Cir. 1993) (“[T]he other ‘class-based animus’

language of this requirement has been narrowly construed and does not, for

example, reach conspiracies motivated by an economic or commercial bias.”).

      On appeal, the plaintiffs do not pursue their § 1985(3) claim. 8 Rather, the

plaintiffs contend that even though their complaint did not expressly reference 42

U.S.C. § 1985(2) or 42 U.S.C. § 1986, the facts alleged in the complaint were

sufficient to state a claim under both provisions. Section 1985(2) provides a

damages remedy for conspiracies to retaliate against an individual for attending or

testifying in a federal court proceeding. Section 1986 provides a damages remedy

against any person with knowledge of a § 1985 conspiracy who fails to take

action to prevent the harm.

      The defendants argue the plaintiffs are barred from raising this argument

before this court because it was not raised before the district court as a reason the

defendants’ Rule 12(b)(6) motion should be denied. The plaintiffs respond that

their citation to § 1985(2), in their response to the federal defendants’ motion to


      8
       In a footnote, the plaintiffs briefly state they have shown class-based
animus sufficient to meet the 42 U.S.C. § 1985(3) pleading requirements. They
acknowledge, however, that their pleading does not meet the extremely high bar
this court has set for pleading non-racially based animus under § 1985(3). Tilton
v. Richardson, 6 F.3d 683, 686 (10th Cir. 1993). Because the plaintiffs do not
fully address the issue on appeal, but rather purport to preserve the issue for
review in the Supreme Court, this court need not consider the issue. United
States v. Karam, 496 F.3d 1157, 1162 n.2 (10th Cir. 2007).

                                         -17-
dismiss, provided adequate notice to the district court and to the defendants of

their claim under that statute. We disagree. In a footnote of their brief before the

district court, the plaintiffs explain that the firing of Wopsock and Duncan was a

result of their involvement in the 2003 suit and that Kochamp appeared to have

been dismissed as a result of her involvement in this action. They state that these

actions suggest a § 1985(2) conspiracy. The plaintiffs go on to mention, however,

that “in the event the Court denies the Motions on file herein, the First Amended

Complaint will be amended to allege a 42 U.S.C. § 1985(2) violation.” This

footnote cannot be said to constitute an argument that the first amended complaint

pled a claim under § 1985(2). To the contrary, it suggests that the plaintiffs

believed the first amended complaint needed to be amended in order to allege a

violation of § 1985(2). 9 The footnote, therefore, could not have provided notice

to the district court that it should have considered this argument when ruling on

the motion to dismiss and we conclude this argument was raised for the first time

on appeal. Further, the plaintiffs provide no citation to the record where they

raised, before the district court, the argument that the complaint stated a claim

under § 1986. Neither did our review of the record demonstrate that such an

argument was raised before this appeal.

      9
        The plaintiffs filed a motion to amend their complaint to allege 42 U.S.C.
§ 1985(2) and 42 U.S.C. § 1986 claims the day before the hearing on the motions
to dismiss and motion for summary judgment. This further demonstrates that the
district court would not have been on notice that the defendants believed their
first amended complaint could be read to assert a claim under those statutes.

                                          -18-
      “We have repeatedly held that absent extraordinary circumstances, we do

not consider arguments raised for the first time on appeal.” Hill v. Kan. Gas Serv.

Co., 323 F.3d 858, 866 (10th Cir. 2003) (quotation omitted). No extraordinary

circumstances are present here and we therefore refuse to consider this argument.

The district court’s dismissal of Count 8 is therefore affirmed.

D. Motion to Amend

      The plaintiffs appeal the district court’s denial of their Rule 15(a)(2)

motion to amend their complaint. Fed. R. Civ. P. 15(a)(2). 10 The plaintiffs’

complaint was filed on July 22, 2004. The first amended complaint was filed on

August 3, 2004. The motion to amend the complaint a second time was filed on

April 4, 2005, approximately eight months after the first two complaints were

filed. The plaintiffs proposed a modified second amended complaint in their

April 29, 2005, reply brief in support of their motion to amend. In reaching its

decision, the district court determined that the facts supporting the amended

claims were known to the plaintiffs at the time they filed their earlier complaints,

the amended complaints were an attempt to avoid the court’s prior rulings and the

arguments raised by the defendants, and the plaintiffs had provided no

explanation regarding the delay in moving to amend. As a result, the district

court found the plaintiffs’ motion was untimely and denied the motion to amend.

      10
        The district court’s permission was required for the plaintiffs to amend
their complaint under Rule 15(a)(2) because they had previously amended the
complaint as a matter of course pursuant to Rule 15(a)(1).

                                         -19-
      When a party moves to amend its pleading, Rule 15 instructs that “[t]he

court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

This court reviews a district court’s denial of a motion to amend the complaint for

an abuse of discretion. Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S.

321, 330 (1971). Untimeliness alone constitutes a sufficient reason to deny leave

to amend, especially when the party filing the motion has no adequate explanation

for the delay. Pallottino v. City of Rio Rancho, 31 F.3d 1023, 1027 (10th Cir.

1994). It is not necessary to show prejudice to the opposing party. First City

Bank v. Air Capitol Aircraft Sales, Inc., 820 F.2d 1127, 1133 (10th Cir. 1987).

Furthermore,

      [c]ourts will properly deny a motion to amend when it appears that
      the plaintiff is using Rule 15 to make the complaint a moving target,
      to salvage a lost case by untimely suggestion of new theories of
      recovery, to present theories seriatim in an effort to avoid dismissal,
      or to knowingly delay raising an issue until the eve of trial.

Minter v. Prime Equip. Co., 451 F.3d 1196, 1206 (10th Cir. 2006) (alterations,

quotations and citations omitted).

      The district court did not abuse its discretion in denying the motion to

amend. The plaintiffs waited eight months after filing their first amended

complaint before seeking permission to amend a second time. They responded to

the defendants’ motions for dismissal and summary judgment on the merits and

did not file their motion to amend until approximately four months after the

defendants’ motions were filed and after the defendants’ reply briefs were filed.

                                        -20-
The plaintiffs have never provided an explanation for this delay. In addition, the

plaintiffs attached a modified second proposed amended complaint to their reply

brief in support of their motion to amend. That new proposed complaint sought to

address the problems raised by the district court when it granted the plaintiffs’

motions to dismiss and motion for summary judgment. It came after the

defendants’ had raised objections to the proposed second amended complaint in

their briefing in opposition to the motion to amend.

      Given such actions by the plaintiffs, the district court did not abuse its

discretion in concluding that the plaintiffs were using Rule 15 inappropriately to

respond to arguments raised by the court and the defendants. See Pallottino, 31

F.3d at 1027 (“Much of the value of summary judgment procedure in the cases for

which it is appropriate would be dissipated if a party were free to rely on one

theory in an attempt to defeat a motion for summary judgment and then, should

that theory prove unsound, come back along thereafter and fight on the basis of

some other theory.” (alteration omitted)). We therefore affirm the district court’s

denial of the plaintiffs’ motion to amend.




                                         -21-
IV. Conclusion

     For the foregoing reasons, the judgment of the district court is

AFFIRMED.

                                              ENTERED FOR THE COURT


                                              Michael R. Murphy
                                              Circuit Judge




                                       -22-